Mr. Justice Clark
delivered the opinion of the court, October 5th, 1885.
The several sections of the fourth rule of the Court of Common Pleas of Juniata county must be construed together. That a judgment may, in a proper case and at a proper time, be entered under the seventeenth section of this rule, after twenty days notice of the filing of the statement of claim, under the fourteenth section, is, we think, too clear for argument. It requires but the insertion of a comma after the word “ claim ” to bring out the plain and obvious meaning of this section. It is absurd to suppose that any distinction in practice was intended to be made in the entry of judgment, in default of an affidavit, between the subjects of claim enumerated in the fourteenth and those referred to in the fifteenth section. The purpose of the provision is simply that the *324defendant shall in all cases have notice in precise form of the exact nature and extent of the plaintiff’s claim, .before he shall be required to put in his defence; and, as matters appearing of record are there particularly and authoritatively set forth, and are readily accessible, a mere reference thereto is to be taken as sufficient.
We are not called upon, however, in this case to pass upon the validity of the judgment. The application, it was admitted at the argument, was to open the judgment, not to strike it off; its validity in such a proceeding is assumed. The appeal was to the discretionary powers of the court only, and that appeal was sustained; the judgment was opened, and the defendant admitted to a defence.
It is true that the order of the court imposed terms upon the defendant, but this was incident to the exercise of the discretion to which the appeal was made. If the judgment was deemed erroneous, the application should have been to strike it off; the power of the court to enter the judgment would then have been distinctly drawn in question, and the adjudication would have been the subject of review here. But the opening of a judgment, in such a case as this, being a matter of pure discretion, not reviewable in this court, we must assume that the discretion of the court was correctly exercised.
A court in opening a judgment has power to prescribe terms: McMurray’s Heirs v. City of Erie, 9 P. F. S., 225. Opening a judgment is not setting it aside, annulling or reversing it; it is but a mode of allowing the defendant a hearing on the merits, and a court may impose such terms as it may deem proper: Braddee v. Brownfield, 2 W. & S., 279. A party has no right to a hearing after judgment, except for causes which touch the honesty and justice of the case: Bailey v. Clayton, 8 Harris, 297.
The application to open has not been printed; the testimony, if any was taken, constitutes no part of the record before us, and even if it were a matter fairly within the scope of our duty, we could not inquire into the matters which influenced the court in the particular form of the decree. We have a right to assume that the court was fully justified, under the facts and circumstances of the ease, in requiring the cause to be tried upon the special issues suggested in the decree.
It seems to us, therefore, that as the defendant moved the court 'to open the judgment, not to strike it off, obtained the relief prayed for, accepted the terms of the special order made, went to trial on the issues awarded, and was defeated in a trial on the merits, he cannot now complain that he was entitled to relief in another, form, for which he did not apply.
Judgment affirmed.